Citation Nr: 1336702	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  08-39 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1975 to November 1979 and in the Air National Guard from March 1998 to March 2006.  Prior to this second period of active duty, the Veteran also had over 20 years of active service and over two years of inactive service in the Air National Guard.  

This matter came to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hypertension with a noncompensable evaluation effective April 1, 2006.  This matter was remanded in January 2012 for further development.  

In the prior remand, the Board referred a claim of service connection which is inextricably intertwined with the claim for increased rating on appeal.  To date, no action has been taken on the referred issue.  The Board again refers a claim of service connection for "cardiac condition aortic insufficiency, tricuspid insufficiency, atrial fibrillation, medication required" to the Agency of Original Jurisdiction (AOJ) for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO to reschedule a VA examination.  Pursuant to the Board's remand instructions, the Veteran was scheduled for a VA examination, but he failed to report to the February 2012 examination.  In a statement received in May 2012, the Veteran requested that his VA examination be rescheduled and explained that he had been away from his primary residence (where the notification was received) for three weeks and had no idea that he was scheduled to report for an examination.  He stated that he called his local VA office to reschedule and was provided a telephone number to a representative in Washington D.C.  The Veteran stated that he left a message, but his phone call was not returned.    

The Board finds that the Veteran has provided good cause for his failure to appear.  And by virtue of his request, it appears that he is willing to report to a future appointment.  Thus, the Veteran should be rescheduled for another examination, and should also be properly notified of the rescheduled VA examination and of the consequences of failing to report to such an appointment.  See 38 C.F.R. § 3.655. 

The claim of service connection for a cardiac condition that is being referred to the RO is inextricably intertwined with the claim on appeal, thus, a new examination is needed to obtain information necessary to determine how to correctly rate the Veteran's hypertension.  For example, hypertension due to aortic insufficiency should be evaluated as part of the condition causing it rather than by a separate evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2 (2013).  In the previous remand, the Board noted that a decision on the increased rating claim will be deferred pending adjudication of the referred claim.  That is still the case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for cardiac or hypertension complaints since 2006.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, preferably with a cardiologist, to determine the current severity of his service-connected hypertension.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should identify all residuals attributable to the Veteran's service-connected hypertension. 

The examiner should also include a discussion of the clinical significance, if any, of the aortic and tricuspid insufficiency and atrial fibrillation on B-blocker now normal sinus rhythm, as it relates to the service-connected hypertension.  The examiner should specifically discuss service treatment records and post-service medical evidence of record as it relates to these conditions. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Notify the Veteran of the rescheduled VA examination and of the consequences of his failure to report to a VA examination pursuant to 38 C.F.R. 
§ 3.655 (that failure to appear for an examination as requested, and without good cause, could adversely affect his claim).  Associate a copy of the letter in the claims file, Virtual VA file or VBMS file. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  This issue is inextricably intertwined with the claim for service connection for "cardiac condition aortic insufficiency, tricuspid insufficiency, atrial fibrillation, medication required," which the Board had referred in its previous remand.  THE CLAIM OF SERVICE CONNECTION MUST BE AJDUCIATED PRIOR TO ADJUDICATION OF THE INCREASED RATING CLAIM.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


